





Exhibit 10.4










 

Space above this line reserved for Recorder’s use

PERPETUAL NON-PARTICIPATING PRODUCTION ROYALTY DEED

For a good and valuable consideration, the receipt and sufficiency of which is
hereby admitted and acknowledged, WILDCAT MINING CORPORATION, whose address is
1630 Ringling Blvd., Sarasota, FL 34236 (hereinafter referred to as "Grantor")
hereby grants and conveys to SARASOTA VARCA ASSOCIATES LLC (hereinafter referred
to as "Grantee") a perpetual, non-participating production royalty on all of the
Subject Minerals produced from the Premises (as those terms are hereinafter
defined), in the amounts and upon the terms and conditions hereinafter set
forth.

1.

Definitions.  The following terms shall have the meanings set forth below unless
the context otherwise requires:

(a)

"Subject Minerals" means all minerals of every kind and character whatsoever
other than minerals contained in ore stockpiles that have been identified as of
the date this Perpetual Non-Participating Production Royalty Deed is executed.  

(b)

"Production Royalty" means the royalty payable on the Subject Minerals
calculated as set forth in Section 2 below.

(c)

"Premises" means those certain patented lode mining claims situate and being in
the California Mining District, La Plata County, Colorado, to-wit:

NAME OF CLAIM (Patented Lode)

PATENT U.S. SURVEY NUMBER

Idaho Millsite

18320

Idaho Millsite No.1

18321

Idaho Millsite No.2

18321

Alpine

18321

Lord Kitchener

17108

Hartford

17108

Gertrude

16616

Good Hope

17124

Sunrise

17124

Cathryn

16616

Midnight

19646

Helen

19515

Midnight No.2

19646

Pay Day

19516 "A"

Pay Day Millsite

19516 "B"



2.

Production Royalty.  The Production Royalty payable with respect to the Subject
Minerals from the Premises shall be determined and calculated as follows:











--------------------------------------------------------------------------------







(a)

Whether Wildcat elects to sell the Subject Minerals in raw form, before any
processing or beneficiation, or elects to process the Subject Minerals through a
smelter or other processing facility, the Production Royalty shall be equal to
one percent (1%) of the "net proceeds" received by Wildcat from the purchaser,
smelter or other processing facility. As used herein, "net proceeds" shall mean
the gross amount received by Wildcat from the purchaser, smelter or other
processing facility less deductions for: (i) actual transportation costs from
the Property to the point of sale, smelter; or other processing facility; (ii)
if applicable, actual smelting or other processing costs (to the extent the
smelter or other processor has not already deducted them before making payment);
and (iii) penalties and sampling or assaying costs imposed by the purchaser,
smelter or other processing facility. No deductions shall be made for mining
costs.

(b)

The Production Royalty payments shall accrue monthly at the end of each month,
and shall become due and payable monthly on the 15th day of the following month.
 The Production Royalty payments shall be accompanied by a settlement sheet
showing in reasonable detail the quantities and grades of the Subject Minerals
processed for the preceding month, the proceeds of sale, costs and other
deductions, and other pertinent information in sufficient detail to explain the
calculation of the Production Royalty payments, including data pertaining to the
weighing, sampling, and assaying of the Subject Minerals for the calculation of
the Production Royalty due hereunder.

3.

Nature of Interest.  The parties hereto agree that the interest herein granted
does not provide Grantee or Grantee's respective agents, heirs, successors, or
assigns with the right, power or privilege to: (a) enter onto the Premises; (b)
sell, remove, drill for or produce any Subject Minerals from the Premises; or
(c) seek partition of the mineral estate in the Premises. Grantee shall be
liable for and pay all income taxes on money paid to them.

IN WITNESS WHEREOF, Grantor has executed this Perpetual Non-Participating
Production Royalty Deed as of the 28 day of January 2012.

WITNESSES:




   /s/ Roger Tichenor

Print Name:   Roger Tichenor




    /s/ Michael Mensick

Print Name:   Michael Mensick

WILDCAT MINING CORPORATION

a Nevada corporation







By:__/s/ Randall Oser

      Randall Oser

      President







STATE:    __Nevada________)

)  ss.

COUNTY:___Clark________)




The foregoing instrument was acknowledged before me this 28 day of January,
2012, by Randall Oser, the President of Wildcat Mining Corporation, on behalf of
the company; who is personally known to me or who has produced FL DL as
identification.


 

    /s/ Rebecca W. Atshe

Printed Name:   Rebbecca W. Atshe

Notary Public

My Commission Expires:  2/21/2012





2


